                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          :          DOCKET NO. 18-cr-00366


VERSUS                                            :          JUDGE WALTER


INTERORIENT MARINE                                :          MAGISTRATE JUDGE KAY
SERVICES LIMITED


                REPORT AND RECOMMENDATION ON FELONY
           GUILTY PLEA BEFORE UNITED STATES MAGISTRATE JUDGE


       Pursuant to Title 28, United States Code, Section 636(b), and with the written and oral

consent of the duly authorized representative of the corporate defendant, this matter has been

referred by the District Court for administration of Guilty Plea and Allocution under Rule 11 of

the Federal Rules of Criminal Procedure.

       This cause came before the undersigned U. S. Magistrate Judge on February 6, 2019 at

which time Briton P. Sparkman, the attorney for and the duly authorized representative of the

defendant, Interorient Marine Services Limited, expressed a desire to waive the right to plead

guilty before a District Judge and enter into a plea before the U. S. Magistrate Judge. Mr.

Sparkman indicated on the record the desire to consent to proceed before the undersigned and

executed a waiver. The corporate defendant was at all times represented by counsel Mr. Sparkman.

       After the hearing and for reasons orally assigned, it is the finding of the undersigned that

the defendant’s representative is duly authorized and is fully competent, that the plea of guilty is

knowing and voluntary, and that the guilty plea to Count One of the Bill of Information is fully

supported by the written factual basis acknowledged by defendant’s representative orally in court

                                                -1-
and by his signature on the written document. This factual basis supports each essential element

of the offense to which the defendant pled.

       Therefore the undersigned U.S. Magistrate Judge recommends that the District Court

ACCEPT the guilty plea of the defendant, Interorient Marine Services Limited, and that it be

finally adjudged guilty of the offense charged in Count One of the Bill of Information.

       It is further recommended that the District Court ACCEPT the plea agreement regarding

sentencing. Doc. 13, pp. 6-9. The agreement provides that Interorient Marine Services Limited

shall be sentenced to a mandatory special assessment of $400, a fine of $2,000,000, and a 4-year

period of probation. The terms of the 4-year period of probation are specified at Attachment “A”

of the Plea Agreement which terms of probation should be incorporated into the judgment

sentencing the defendant by reference as if reproduced in its entirety therein. Doc. 13, att. 5, pp.1-

30.   It is recommended that defendant be ordered to pay $500,000 of the fine and the $400

mandatory special assessment within 30 days of the day this court signs judgment accepting this

Report and Recommendation. The remaining $1,500,000 is to be paid in six equal installments of

$250,000 every six months beginning in March 2020, with the final payment to be made no later

than September 2022. Interorient Marine Services Limited may, in its discretion, pay the fine

earlier. The payments will be by wire transfer or by cashier’s check, law firm check, or money

order payable to the Clerk of the United Stated District Court. The government shall retain the

surety bond that was posted with the U.S. Coast Guard at the start of the investigation until full

payment of the criminal penalty has been made.

       Should the District Court accept this recommendation, the court will embody in the

judgment the sentence and disposition provided above pursuant to Federal Rule of Criminal

Procedure 11(c)(4).



                                                 -2-
THUS DONE AND SIGNED in Chambers this 12th day of February, 2019.




                                  -3-
